Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
Status of Prosecution
This Final Office action is responsive to the amendment and response filed on November 10, 2020 (hereafter “Response”). The amendments to the claims and specification are acknowledged and have been entered.
Claims 1 and 22–25 and the specification are now amended. 
Claims 1–9, 11–14, 17, 18, 20–33, 35–38, 41, 42, 44, 45, and 48–52 are pending in the application, of which claims 5–9, 21, 29–33, and 45 are withdrawn from consideration. 
Formalities
The amendment to the specification overcomes the objection raised under MPEP § 608.01(o), and therefore, the objection is withdrawn. The Examiner also concurs with the Applicant’s assertion that that support for the term “new window instantiation affordance” is found throughout the specification and drawings as filed, and particularly in “Figures 5A–5F (new msg button 511) and para. [0109] of the specification as filed (content-creation window instantiation affordance 511 and the content-creation window 540).” (Response 19).
Obviousness
Reference is made to all three grounds of rejection under 35 U.S.C. § 103 raised in the previous Office Action. Responsive to these rejections, and in order to make the claims comply with the nonobviousness requirement of 35 U.S.C. § 103, the Applicant narrowed the scope of the independent claims (and therefore all claims depending therefrom) to require all three of “an empty recipient field, an empty subject field, and an empty body” in the claimed new message window. Since Canfield, Hugh, Claux, and Holecek do not explicitly disclose 
However, this change in scope necessitates new grounds of rejection, which are set forth below. Accordingly, since all of the claims stand rejected, the Applicant’s request for a notice of allowance (Response 26) is respectfully denied. The Applicant’s request for an interview contingent upon the allowability of the claims (Response 26) is also denied, as the Applicant has not yet had an opportunity to review this Office Action.
WARNING – DUPLICATE CLAIMS
Claims 3 and 20
Applicant is advised that should claim 3 be found allowable, claim 20 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof (or vice versa). 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
In this case, both claims 3 and 20 identically further limit their common parent claim 1 with the identical limitation that “the new message window is displayed between an edge of the display device and the first edge of the navigation window.” Both claims 3 and 20 also inherit the identical elements from their common parent claim 1, “in response to detecting selection of the new message instantiation affordance . . . displaying the new message window.” For this reason, it is immaterial that the only difference between claims 3 and 20 is that claim 3 repeats this inherited limitation by reciting “in response to detecting selection of the new message instantiation affordance” when claim 20 does not repeat this limitation, because both claims effectively inherit this limitation from their common parent claim 1. Said differently, the Examiner cannot conceive of a method that is capable of infringing only one of claims 3 and 20 without necessarily infringing the other.
Claims 27 and 44
Applicant is advised that should claim 27 be found allowable, claim 44 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof (or vice versa). Note: this determination is separate and independent from the above determination regarding claims 3 and 20. While the logic is similar, the determination for claims 3 and 20 has no bearing on the determination for claims 27 and 44, as claims 27 and 44 concern a different statutory class of invention.
In this case, both claims 27 and 44 identically further limit their common parent claim 25 with the identical limitation that “the new message window is displayed between an edge of the display device and the first edge of the navigation window.” Both claims 27 and 44 also inherit the identical elements from their common parent claim 25, “in response to detecting selection of the new message instantiation affordance . . . enable display of the new message window.” For this reason, it is immaterial that the only difference between claims 27 and 44 is that claim 27 repeats this inherited limitation by reciting “in response to detecting selection of the new message instantiation affordance” when claim 44 does not repeat this limitation, because both claims effectively inherit this limitation from their common parent claim 25. Said differently, the Examiner cannot conceive of an electronic device capable of infringing only one of claims 27 and 44 without necessarily infringing the other.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	FANG AND GANATRA TEACH CLAIMS 1–3, 11–14, 17, 18, 22–27, 35–38, 41, 42, 44, AND 48–52.
Claims 1–3, 11–14, 17, 18, 22–27, 35–38, 41, 42, 44, and 48–52 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0103793 A1 (“Fang”) in view of U.S. Patent Application Publication No. 2008/0094369 A1 (“Ganatra”).
Claim 1
Fang teaches:
A method comprising: 
“FIG. 14 depicts a method 1400 for adding an application tab to an application window, including operations performed by tab manager 132 or multi-application environment module 118.” Fang ¶ 100.
at a device with a display device and one or more input devices: 
“In portions of the following discussion, reference may be made to system 100 of FIG. 1, operating environment 200 of FIG. 2.” Fang ¶ 100. As illustrated, the system 100 includes a display 134 and one or more input mechanisms 136. See Fang FIG. 1.
displaying, on the display device, a navigation window of an application including 
As shown in FIG. 15, workspace 1500 displays the content of application tab 1506. Fang ¶ 102.

“Additionally, application window 1502 includes an application tab control 1508 (e.g., tab launcher).” Fang ¶ 102.
and (ii) a first chrome area with a first set of controls, wherein the first chrome area is adjacent to at least a top edge
Application window 1502 further includes a tab handle 1506 that corresponds to the content of tab 1506, displayed adjacent to the top edge of application window 1502, which is at least near the top edge of the display device.
while displaying the navigation window, detecting, via the one or more input devices, selection of the new message instantiation affordance;
“At 1402, input to add an application tab to an application window is received.” Fang ¶ 101. Following along with the FIG. 15 example, “the user initiates a tap input via application tab control 1508 of application window 1502.” Fang ¶ 102.
in response to detecting selection of the new message instantiation affordance: 
	reducing a width adjusting display of the navigation window from a first width to a second width in order to provide display space adjacent to a first edge of the navigation window;
“At 1406, a predefined area in which to present the additional application tab is determined.” Fang ¶ 104. “This is illustrated in workspace 1510 of FIG. 15, in which half-area 1512 is selected for presentation of the additional application tab. Here, note that application tab 1504 is re-sized to preview a size of the application tab being added to the application window.” Fang ¶ 105.
	and displaying the new message window, which was not shown prior to the selection of the new message instantiation affordance, as at least partially overlapping the provided display space that was occupied by the navigation window immediately before the display width of the navigation window was adjusted reduced in order to provide the display space 
not shown in workspace 1500 prior to the selection of application tab control 1508.
and a second chrome area that includes a second set of controls, wherein the second chrome area is adjacent to at least the top edge 
“Concluding the present example, workspace 1600 of FIG. 16 illustrates the presentation of application tab 1602 in the half-area of application window 1502.” Fang ¶ 111. And, as shown in FIG. 16, the new application tab 1602 indeed has its own tab handle.
concurrently displaying the navigation window and the new message window
Presenting application tab 1602 in the half-area of application window 1502 “enables the user to conveniently view both the word processing and browser content in respective application tabs of a single application window.” Fang ¶ 111.
Despite Fang’s tabs not being limited to browser tabs—they may correspond to any kind of application, including an e-mail application, see Fang ¶ 53—Fang nevertheless appears not to disclose that its version of the new message window explicitly provides email fields that can receive input for describing a recipient, subject, or body text of an email. 
Ganatra, however, teaches a method comprising:
displaying, on the display device, a navigation window of an application including 
“FIG. 5 illustrates an exemplary user interface [3300] for organizing and managing email in accordance with some embodiments.” Ganatra ¶ 131.
(i) a new message instantiation affordance for displaying a new message window 

and (ii) a first chrome area 
User interface 3300 further includes an area with “a set of mailboxes.” Ganatra ¶ 131.
with a first set of controls, 
The set of mailboxes “may be organized in rows with a selection icon 3306 for each row.” Ganatra ¶ 131.
wherein the first chrome area is adjacent to at least a top edge of the display device; 
Ganatra explicitly discloses, teaches, and/or suggests a non-illustrated embodiment of FIG. 5 that is otherwise identical to FIG. 5, except that elements 402–406 are removed from this embodiment. See Ganatra ¶¶ 131–133 (“In some embodiments, user interface 3300 includes the following elements, or a subset or superset thereof: 402, 404, and 406, as described above; [and] a set of mailboxes.” Under the plain meaning of “subset,” a subset of the aforementioned elements would be a set comprising the mailboxes without elements 402–406). Thus, in this embodiment where 402–406 are removed or do not exist, the area comprising the mailboxes is necessarily adjacent to the top edge of the touch screen 112. 
while displaying the navigation window, detecting, via the one or more input devices, selection of the new message instantiation affordance; 
The device 100 detects “the user activating create email icon 3310 (FIG. 5).” Ganatra ¶ 138.
and displaying the new message window, which was not shown prior to the selection of the new message instantiation affordance,
“In response to the user activating create email icon 3310 (FIG. 5), the device displays UI 3400A,” shown in FIG. 6A. Ganatra ¶ 138.
and a second chrome area that includes a second set of controls,

wherein the second chrome area is adjacent to at least the top edge of the display device,
Ganatra teaches or suggests a non-illustrated embodiment of FIG. 6A that is otherwise identical to FIG. 6A, except that elements 402–406 are removed from this embodiment. See Ganatra ¶¶ 105–106, 131–133, 139–140, 148–149, 175–176, and 186–187 (each explaining that, among all of the on-screen elements including elements 402–406, there are alternative embodiments of the disclosed invention comprising only “a subset . . . thereof.”). Thus, in any embodiment that excludes elements 402–406, the area comprising the two icons 3402 and 3404 is necessarily adjacent to the top edge of the touch screen 112.
and wherein the new message window includes an empty recipient field, an empty subject field, and an empty body; 
As shown in FIG. 6A, UI 3400A includes empty fields corresponding to “To:” and “Subject,” as well as an empty body below the subject line. See Ganatra ¶ 138 and FIG. 6A. 
while concurrently displaying the navigation window and the new message window, detecting, via the one or more input devices, input directed to one of the empty recipient field, the empty subject field, or the empty body; and
The device 100 is able to detect “if the user makes a tap or other predefined gesture on the subject line 3408 or in the body of the email 3412.” Ganatra ¶ 138. Likewise, the device 100 is also able to detect if “the user makes a tap or other predefined gesture on the To: line 3406 of the email.” Ganatra ¶ 138.
With respect to the “concurrently displaying” limitation, the Applicant is reminded that Ganatra cannot be viewed in isolation, because this rejection is based in part on the ease which one of ordinary skill in the art could have simply used Ganatra’s UI 3400 for the application tab 1602 of Fang’s workspace 1600, as shown in the diagram below. 

    PNG
    media_image1.png
    867
    1809
    media_image1.png
    Greyscale
Moreover, as explained in the Fang portion of the rejection above, Fang already teaches “concurrently displaying the navigation window and the new message window.”
and in response to detecting the input directed to one of the empty recipient field, the empty subject field, or the empty body, inserting content corresponding to the input in one of the empty recipient field, the empty subject field, or the empty body.
“In some embodiments, if the user makes a tap or other predefined gesture on the subject line 3408 or in the body of the email 3412 (FIG. 6A), a letter keyboard 616 appears and the user may input the subject and/or body text (FIG. 6B).” Ganatra ¶ 138. “In some embodiments, the user may also enter the email address using one or more keyboards (e.g., 616 (FIG. 6B) and 624 (FIG. 6C)).” Ganatra ¶ 146. In all three cases, the content is inserted into each respective field, as shown in FIG. 6B.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Fang’s user interface in full screen (thereby making the analogous chrome area adjacent to the top edge of the display) as taught by Ganarta, and to also use Ganatra’s UI 3400 for the application tab 1602 of Fang’s workspace 1600, thereby allowing the user to compose a new message within Fang’s tabs. 
It would have been reasonable for the person of ordinary skill in the art to expect the combination or modification to be successful because Fang explicitly tells the skilled artisan See Fang ¶ 53.
Finally, the skilled artisan would have been motivated to combine Ganatra with Fang based on “a need for portable multifunction devices with more transparent and intuitive user interfaces for displaying, organizing, managing, and creating emails that are easy to use, configure, and/or adapt” that Ganatra explicitly recognized prior to the effective filing date of the claimed invention. Ganatra ¶ 7.
Claim 2
Fang, as combined with Ganatra, teaches the method of claim 1, wherein, 
prior to reducing the width of the navigation window, displaying the navigation window of the application includes displaying the navigation window in full-screen mode.
“FIG. 5 illustrates an exemplary user interface [3300] for organizing and managing email in accordance with some embodiments.” Ganatra ¶ 131. As shown in FIG. 5, user interface 330 occupies all of the entire screen save for elements 402–406, but Ganatra explicitly discloses, teaches, and/or suggests a non-illustrated embodiment of FIG. 5 that is otherwise identical to FIG. 5, except that elements 402–406 are removed from this embodiment. See Ganatra ¶¶ 131–133 (“In some embodiments, user interface 3300 includes the following elements, or a subset or superset thereof: 402, 404, and 406, as described above; [and] a set of mailboxes.” Under the plain meaning of “subset,” a subset of the aforementioned elements would be a set comprising the mailboxes without elements 402–406). 
“In some embodiments, if the user makes a tap or other predefined gesture on the subject line 3408 or in the body of the email 3412 (FIG. 6A), a letter keyboard 616 appears and the user may input the subject and/or body text (FIG. 6B).” Ganatra ¶ 138. “In some embodiments, the user may also enter the email address using one or more keyboards (e.g., 616 (FIG. 6B) and 624 (FIG. 6C)).” Ganatra ¶ 146. In all three cases, the content is inserted into each respective field, as shown in FIG. 6B.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Fang’s user interface in full screen (thereby 
It would have been reasonable for the person of ordinary skill in the art to expect the combination or modification to be successful because Fang explicitly tells the skilled artisan that its disclosed embodiments support presenting the content of an email application in Fang’s tabs. See Fang ¶ 53.
Finally, the skilled artisan would have been motivated to combine Ganatra with Fang based on “a need for portable multifunction devices with more transparent and intuitive user interfaces for displaying, organizing, managing, and creating emails that are easy to use, configure, and/or adapt” that Ganatra explicitly recognized prior to the effective filing date of the claimed invention. Ganatra ¶ 7.
Claim 3
Fang, as combined with Ganatra, teaches the method of claim 1, 
wherein, in response to detecting selection of the new message instantiation affordance, the new message window is displayed between an edge of the display device and the first edge of the navigation window.
Workspace 1600 presents application 1602 such that it is between the right edge of application tab 1504 and the right edge of the overall display. Fang FIG. 16.
Claim 11
Fang, as combined with Ganatra, teaches: 
The method of claim 1, further comprising: while displaying the new message window as at least partially overlapping the provided display space, detecting a subsequent selection of the new message window instantiation affordance; 
“Optionally, operations of method 1400 may be performed repeatedly to divide and fill other predefined areas of the application window.” Fang ¶ 113. “This is illustrated by example application window 1604, which includes application tabs 1606 and 1608. Here, 
Note, while the application tab control is labeled with “1612” for discussion of this figure, it should be understood that “application tab control 1612” of FIG. 16 is the same “application tab control 1508” of FIG. 14. The evidence for this understanding is the first sentence of paragraph 113, which explains that the foregoing example is meant to show how the users are to repeat of method 1400.
and in response to detecting the subsequent selection of the new message window instantiation affordance: 
	displaying a corresponding new message window display affordance within a first portion of the new message window, 
“In response to input 1610, tab manager 132 presents tab launcher 1614” in the bottom right corner of application tab 1608. Fang ¶ 113.
wherein respective content associated with at least one new message window display affordance is displayed in a second portion of the new message window.
Tab launcher 1614 “enable[s] the user to select an additional application tab for presentation in application window 1604,” e.g., as “application tab 1616 in the lower-right quadrant of application window 1604.” Fang ¶ 113. Thus, it is possible for respective content to be displayed in a second portion—the quadrant 1616, which includes portions beyond the portion previously occupied by tab launcher 1614. See Fang FIG. 16.
Claim 12
Fang, as combined with Ganatra, teaches the method of claim 11, 
wherein the corresponding new message window display affordance is displayed with a plurality of new message window display affordances within the first portion of the new message window.
As shown at the bottom of FIG. 16, tab launcher 1614 presents at least seven possible tabs from which to select. Fang FIG. 16; see also Fang ¶ 108 (“the visual representations [of available tabs] are presented via a menu or list”).
Claim 13
Fang, as combined with Ganatra, teaches the method of claim 11, 
wherein respective content associated with one or more displayed new message window display affordances is hidden from view.
The tab manager 132 only presents a selected tab “in response to selection of an application tab,” Fang ¶ 113, and thus, the left hand side of the diagram at the bottom of FIG. 16 illustrates that tab 1616 is not presented unless or until it is selected from tab launcher 1614.
Claim 14
Fang, as combined with Ganatra, teaches the method of claim 13, further comprising: 
while displaying a plurality of new message window display affordances, detecting selection of one of the plurality of new message window display affordances; 
The “tab manager 132 presents tab launcher 1614, which enable[s] the user to select an additional application tab for presentation in application window 1604.” Fang ¶ 113.
and in response to detecting selection of one of the plurality of new message window display affordances: displaying corresponding content associated with the selected one of the plurality of new message window display affordances in the second portion of the new message window.
“Tab manager 132 then presents, in response to selection of an application tab, application tab 1616 in the lower-right quadrant of application window 1604. Alternately or additionally, application tabs may be added to other predefined areas of an application window via directional input, such as the input and/or area combinations illustrated in FIG. 8.” Fang ¶ 113.
Claim 17
Fang, as combined with Ganatra, teaches the method of claim 1, 
wherein the new message window includes display of a plurality of new message window display affordances displayed in a first portion of the new message window, 

and wherein respective content associated with a corresponding one of the plurality of new message window display affordances is displayed in a second portion of the new message window.
Tab launcher 1614 “enable[s] the user to select an additional application tab for presentation in application window 1604,” e.g., as “application tab 1616 in the lower-right quadrant of application window 1604.” Fang ¶ 113. Thus, it is possible for respective content to be displayed in a second portion—the quadrant 1616, which includes portions beyond the portion previously occupied by tab launcher 1614. See Fang FIG. 16.
Note, this reading is only possible because of claim 17’s use of passive voice and lack of temporal language. An amendment could overcome this rejection by specifying simultaneous display of the new message window display affordances and the respective content.
Claim 18
Fang, as combined with Ganatra, teaches the method of claim 17, further comprising: 
while displaying the plurality of new message window display affordances, detecting selection of one of the plurality of new message window display affordances that is different from the corresponding one of the plurality new message window display affordances having respective content that is currently displayed; 
The “tab manager 132 presents tab launcher 1614, which enable[s] the user to select an additional application tab for presentation in application window 1604.” Fang ¶ 113.
and in response to detecting selection of one of the plurality of new message window display affordances that is different from the corresponding one of the plurality new message window display affordances having respective content that is currently displayed: 

“Tab manager 132 then presents, in response to selection of an application tab, application tab 1616 in the lower-right quadrant of application window 1604. Alternately or additionally, application tabs may be added to other predefined areas of an application window via directional input, such as the input and/or area combinations illustrated in FIG. 8.” Fang ¶ 113.
Claim 20
Ganatra, as combined with Fang, teaches the method of claim 1, 
wherein the new message window is displayed between an edge of the display device and the first edge of the navigation window.
Workspace 1600 presents application 1602 such that it is between the right edge of application tab 1504 and the right edge of the overall display. Fang FIG. 16.

Claims 22–25
Claims 22–25 are directed to an electronic devices and a computer readable medium, each of which are encoded with the instructions set forth per the method of claim 1. The prior art teaches the method of claim 1 for the reasons and findings provided above, and further discloses a display device; one or more input devices; one or more processors; a non-transitory memory; and one or more programs, where the one or more programs are stored in the non-transitory memory and configured to be executed by the one or more processors. See Fang ¶¶ 116 and 119–121.
Claims 26, 27, 35–38, 41, 42, and 44
The elements added to claim 25 via claims 26, 27, 35–38, 41, 42, and 44 are substantially similar to those added to claim 1 via claims 2, 3, 11–14, 17, 18, and 20, and those claims are therefore rejected according to the same findings and rationale as provided above.
Claim 48
Fang, as combined with Ganatra, teaches the method of claim 1, 
wherein the navigation window further includes (iii) a first pane and (iv) a second pane, and wherein reducing the width of the navigation window includes resizing at least one of the first and second panes.
As shown in FIGS. 7 and 8, there are at least two embodiments that independently teach claim 48. In the case of FIG. 7, when workspace 700 initially displays two panes (application tabs 604 and 608), and a user input on application tab 606 causes the workspace 704 to be presented, wherein the tabs 604 and 608 are proportionately resized to make room for the new content of application tab 606. See Fang ¶ 69. In the case of FIG. 8, as shown in example 810, “dragging the control portion of application tab 816 to the center of application window 810's lower edge (not shown) may resize application tabs 812 and 814 to upper respective quadrants of application window 810. Tab manager 132 may then present application tab 816 in the lower horizontal half area of application window 810.” Fang ¶ 72.
Claim 49
Fang, as combined with Ganatra, teaches the method of claim 48,
wherein the first pane is resized and the second pane is not resized.
In the case of FIG. 8, as shown in example 810, “dragging the control portion of application tab 816 to the center of application window 810's lower edge (not shown) may resize application tabs 812 and 814 to upper respective quadrants of application window 810. Tab manager 132 may then present application tab 816 in the lower horizontal half area of application window 810.” Fang ¶ 72.
Claim 50
Fang, as combined with Ganatra, teaches the method of claim 48, wherein:
the first and second panes are proportionately resized.
As shown in FIG. 7, there is an embodiment when workspace 700 initially displays two panes (application tabs 604 and 608), and a user input on application tab 606 causes the See Fang ¶ 69.
Claim 51
Fang, as combined with Ganatra, teaches a method wherein 
reducing the width includes an animation at least temporarily showing the provided display space that was occupied by the navigation window immediately before the display of the navigation window was adjusted.
As shown in FIG. 15, prior to displaying the new tab, “half-area 1512 is selected for presentation of the additional application tab. Here, note that application tab 1504 is re-sized to preview a size of the application tab being added to the application window.” Fang ¶ 105.
Claim 52
Fang, as combined with Ganatra, teaches the method of claim 1, 
wherein the first chrome area corresponds to a handle for repositioning the navigation window, and the second chrome area corresponds to a handle for repositioning the new message window.
Reference is made to FIG. 8, which depicts an optional feature that may be part of or added to method 1400. See Fang ¶ 113 (explaining that tab manager 132 may be programmed to support the input combinations illustrated in FIG. 8 as an alternative or in addition to the operations of method 1400). As shown in FIG. 8, each tab’s respective tab control is configured to act the same as the claimed handle, i.e., “[i]n response to input 808, which drags a control portion of application tab 804 to the lower edge of application window 800, tab manager sizes and positions application tab 804 for presentation in the lower horizontal half-area of application window 800,” Fang ¶ 70, and likewise, “dragging the control portion of application tab 816 to the center of application window 810's lower edge (not shown) may . . . present application tab 816 in the lower horizontal half area of application window 810.” Fang ¶ 72.
.
Claims 4 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang and Ganatra as applied to claims 1 and 25 above, and further in view of U.S. Patent No. 6,166,736 A (“Hugh”). 
Claim 4
Fang, as combined with Ganatra, teaches the method of claim 1, 
wherein reducing the width of the navigation window includes tiling the navigation window 
“At 1406, a predefined area in which to present the additional application tab is determined.” Fang ¶ 104. “This is illustrated in workspace 1510 of FIG. 15, in which half-area 1512 is selected for presentation of the additional application tab. Here, note that application tab 1504 is re-sized to preview a size of the application tab being added to the application window.” Fang ¶ 105.
Neither Fang nor Ganatra appear to explicitly disclose the same tiling “from full-screen mode.” Hugh, however, teaches a method wherein:
reducing the width of the navigation window includes tiling the navigation window from full-screen mode in order to provide the display space for the new message window. 
“Tiling,” as understood by one of ordinary skill in the art who has read claim 4 in light of FIG. 5G–5I and paragraph 139 of the specification, appears to describe arranging the windows such that the entire arrangement is full-screen, with the arrangement being split between the navigation window as a first tile and the new message window as the second tile. Hugh likewise teaches that when the gamma tab “is dropped closer to the top of the existing window (Area B 114 which is above or to the right of the imaginary diagonal 113, for example), the area will be split vertically (See FIG. 12),” Hugh col. 4 l. 64 to col. 5 l. 8, where the gamma window is displayed between the alpha pane on the left and the right edge of the display. Hugh FIG. 12.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Fang and Ganatra’s combined user interface 
Claim 28
The elements added to claim 25 via claim 28 are substantially similar to those added to claim 1 via claims 4, and therefore, claim 28 is rejected according to the same findings and rationale as provided above for claim 4.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142